Citation Nr: 1628965	
Decision Date: 07/20/16    Archive Date: 08/01/16

DOCKET NO.  07-13 111	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for a respiratory disorder, to include as secondary to exposure to radiation and toxic radioactive chemicals.

2.  Entitlement to service connection for a thyroid disorder, to include as secondary to exposure to radiation and toxic radioactive chemicals.

3.  Entitlement to service connection for a left flank skin disorder, to include as secondary to exposure to radiation and toxic radioactive chemicals.

(The issue entitlement to service connection for a kidney cyst will be the subject of a separate Board decision issued at a later date.)  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Kate Sosna, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1948 to February 1954, from May 1954 to May 1957, and from July 1957 to May 1962.

This matter comes properly before the Board of Veterans' Appeals (Board) on appeal from March 2006 (respiratory disorder) and May 2010 (thyroid disorder and left flank skin disorder) rating decisions issued by the Department of Veterans Affairs (VA) Regional Offices in Montgomery, Alabama, and Jackson, Mississippi, respectively.  

The Board remanded the instant matters in June 2012.  As will be discussed herein, the Board finds that the agency of original jurisdiction (AOJ) has substantially complied with the remand orders and no further action is necessary in this regard.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002). 

In connection with his appeal, the Veteran testified before a Decision Review Officer (DRO) at the RO in September 2011 and the undersigned Veterans Law Judge (VLJ) sitting at the RO in April 2012.  Transcripts of both hearings are associated with the record. 
The Board recognizes that the Veteran has been denied special monthly compensation based on the need for the aid and attendance of another person on several occasions during the appeal, most recently in February 2014.  Thereafter, in August 2015 the Veteran's neighbor submitted several statements regarding her belief that the Veteran needs daily supervision and assistance.  To the extent these statements were intended to be a new claim for special monthly compensation based on the need for the aid and attendance of another person, the Veteran is advised that claims for benefits filed on or after March 24, 2015, must be submitted on the application form prescribed by the Secretary.  38 C.F.R. §§ 3.1(p), 3.155, 3.160 (2015).  

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing systems, and has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).  A review of the record reveals that additional documents were added to the claims file after the issuance of the February 2016 supplemental statement of the case.  However, in a June 2016 Informal Hearing Presentation the Veteran's representative specifically waived AOJ review of such evidence.  See 38 C.F.R. § 20.1304(c) (2015).

As a final note, the Board observes that the Veteran has also perfected an appeal as to the issue of entitlement to service connection for a kidney cyst; however, as he has requested a Board hearing before a Veterans Law Judge sitting in Washington, D.C., in connection with such appeal, that issue will be the subject of a separate Board decision issued at a later date.


FINDINGS OF FACT

1.  A respiratory disorder, to include asthma and chronic obstructive pulmonary disease (COPD), is not shown to be causally or etiologically related to any disease, injury, or incident during service.

2.  Resolving all doubt in the Veteran's favor, his currently diagnosed non-toxic adenoma of the thyroid (euthyroid) is related to his military service.

3.  A left flank skin disorder that is separate and distinct from the Veteran's currently service-connected skin disorders, is not shown to be causally or etiologically related to any disease, injury, or incident during service.


CONCLUSIONS OF LAW

1.  The criteria for service connection for a respiratory disorder, to include asthma and COPD, have not been met.  38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.311 (2015).

2.  The criteria for service connection for non-toxic adenoma of the thyroid (euthyroid) have been met.  38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.311 (2015).

3.  The criteria for service connection for a left flank skin disorder that is separate and distinct from the Veteran's service-connected skin disorders have not been met.  38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 1137, 5107 (West 2014); 38 C.F.R. 
§§ 3.102, 3.303, 3.307, 3.309, 3.310, 3.311 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Due Process Considerations

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).  

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the United States Court of Appeals for Veterans Claims (Court) held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  	

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court held that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable AOJ decision on the claim for VA benefits.  

As the Board's decision to grant service connection for non-toxic adenoma of the thyroid (euthyroid) herein constitutes a complete grant of the benefits sought on appeal, no further action is required to comply with the VCAA and the implementing regulations. 

With regard to the remaining claims on appeal, the Board finds that VA has satisfied its duty to notify under the VCAA.  Specifically, July 2005 (respiratory and skin) and March 2006 (respiratory) letters, sent prior to the initial unfavorable decisions, advised the Veteran of the evidence and information necessary to substantiate his service connection claims as well as his and VA's respective responsibilities in obtaining such evidence and information.  Additionally, several of these letters advised him of the information and evidence necessary to establish a disability rating and an effective date in accordance with Dingess/Hartman, supra.  While the April 2009 letter did not specifically note the Veteran's left flank skin disorder, the Veteran was nevertheless made aware of the requirements for establishing service connection for any condition by virtue of the content of the notice.  Accordingly, he is not prejudiced by the inadequate VCAA notice provided.  See Mlechick v. Mansfield, 503 F.3d 1340, 1345 (Fed. Cir. 2007) (notice error not prejudicial when claimant has actual knowledge of the evidence needed to substantiate claim).

Relevant to the duty to assist, the Veteran's service treatment records, service personnel records, and post-service VA and private treatment records have been obtained and considered.  The Veteran has not identified any additional, outstanding records that have not been requested or obtained.  
 
Pursuant to the June 2012 Board remand, in August 2012 the Director of the Post 9-11 Era Environmental Health Program (DEHP) provided a dose estimate and in the same month the Director of Compensation Service (Compensation Director) provided an advisory opinion regarding any possible relationship between the Veteran's estimated level of radiation exposure and his claimed disorders.  Thereafter, in October 2012 and September 2013 the Veteran was afforded VA examinations with opinions.

Regarding the adequacy of the examinations, the Board notes that the Veteran has made numerous lay statements during the course of the appeal questioning the adequacy of his examinations and reports.  For example, in his lay statements he has often questioned whether VA examiners were capable of reading.  The Veteran has further argued that the examinations are inadequate because the examiners:  did not specifically note consideration of toxic chemicals, did not provide separate opinions for the host of chemicals the Veteran has reportedly had exposure to, did not consider the quality of his exposure (i.e., carrying nuclear weapons via backpack with only dust masks as protection and without the benefit of proper washing or ventilation facilities), did not consider the more dangerous combined effect of neutron and gamma radiation, are based on an incorrect level of radiation exposure, did not specifically provide an opinion as to the possibility that chemicals from a piece of shrapnel imbedded in his right arm caused his disabilities, and are also inadequate because VA has made an erroneous determination as to the "safe" level of exposure.  

Nevertheless, the Board notes that a review of the examination reports indicate that the examiners were indeed capable of reading and responding to the questions posed by the Board.  Additionally, the Veteran is not currently service-connected for a right arm disability, to include residual of a shell fragment wound.  Moreover, despite his numerous allegations as to the impropriety of the reasoning behind the examination opinions, the Veteran has not provided clear evidence of an error.  In this regard, a VA examiner is presumed to have properly discharged his or her duties as a health professional (presumption of regularity) in a review of the record, in interviewing the Veteran, and supporting his or her opinion with medical analysis applied to the significant facts of the case.  See Rizzo v. Shinseki, 580 F.3d 1288, 1292 (Fed Cir. 2009) (applying the presumption of regularity to VA medical examiners in the discharge of their regular duties).  The presumption of regularity is rebuttable by clear evidence to the contrary.  Miley v. Principi, 366 F.3d 1343, 1347 (Fed. Cir. 2004).  

Furthermore, the Board notes that the DEHP, the Compensation Director, and the VA examiner who performed the 2012 and 2013 examinations offered etiological opinions as to the claimed disorders and based their conclusions on a review of the record, to include interviews with the Veteran and a full examination.  Moreover, such opinions offered clear conclusions with supporting data as well as reasoned medical explanations connecting the two.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A]medical opinion...must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions").  As such, the Board finds that the opinions proffered by the DEHP, Compensation Director, and the 2012 and 2013 VA examiner are sufficient to assist VA in deciding the claims for service connection and no further examinations and/or opinions are necessary.

Additionally, in September 2011 and April 2012, the Veteran was provided an opportunity to set forth his contentions during the hearings before a DRO at the RO and the undersigned VLJ.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103(c)(2) requires that the DRO or VLJ who chairs a hearing to fulfill two duties:  (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked. 

Here, during the September 2011 and April 2012 hearings, the DRO and the undersigned VLJ noted the issues on appeal.  Additionally, testimony was solicited regarding the Veteran's in-service experiences he alleges resulted in his respiratory and left flank skin disorders, the type and onset of symptoms, and his contention that his military service caused such disorders.  Therefore, not only were the issues "explained...in terms of the scope of the claim for benefits," but "the outstanding issues material to substantiating the claim[s]," were also fully explained.  See Bryant, 23 Vet. App. at 497.  Moreover, as a result of the Veteran's testimony, the Board determined that further evidentiary development was necessary, to include obtaining opinions from the DEHP and Compensation Director and providing VA examinations with etiological opinions.  Under these circumstances, nothing gives rise to the possibility that evidence had been overlooked with regard to the Veteran's claims.  As such, the Board finds that, consistent with Bryant, the DRO and the undersigned complied with the duties set forth in 38 C.F.R. § 3.103(c)(2) and that the Board may proceed to adjudicate the claims based on the current record.

Moreover, based on the foregoing, the Board determines that the AOJ has substantially complied with the June 2012 remand directives by obtaining the opinions from the DEHP and the Compensation Director as well as providing VA examinations with etiological opinions, and, as such, no further action is necessary in this regard.  See D'Aries, supra.

Thus, the Board finds that VA has fully satisfied the duty to assist.  In the circumstances of this case, additional efforts to assist or notify the Veteran in accordance with the VCAA would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements of the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the appellant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the appellant are to be avoided).  VA has satisfied its duty to inform and assist the Veteran at every stage in this case, at least insofar as any errors committed were not harmful to the essential fairness of the proceeding.  Therefore, he will not be prejudiced as a result of the Board proceeding to the merits of his claims.

II.  Service Connection

The Veteran has claimed for many years that he was extensively exposed to both radiation and toxic radioactive chemicals during his period of active duty service, to specifically include through his work with nuclear weapons.  He has credibly reported that during service:  he handled hazardous materials frequently (including carrying weapons with a backpack); the military did not provided him with adequate protective equipment (he only had a dust mask); he was unable to properly wash after his exposure; he wore dosimeters in service, but he was advised to throw them out after use or otherwise dispose of them; and that, overall, the conditions for handling hazardous materials in the military in the 1950's was very unregulated and would not meet the stringent safety requirements in place today.  

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

As noted, the Veteran has contended that his respiratory, thyroid, and left flank skin disorders are due to exposure to radiation during his military service.  Under the law, service connection for disability based on exposure to ionizing radiation can be demonstrated by three different methods.  See Rucker v. Brown, 10 Vet. App. 67, 71 (1997).  First, there are certain types of cancer that are presumptively service-connected when they occur in "radiation-exposed Veterans."  38 U.S.C.A. 
§ 1112(c); 38 C.F.R. § 3.309(d).  This category of "radiation-exposed Veterans" includes those Veterans who participated in a "radiation-risk activity." 

"Radiation-risk activity" is defined to mean:  onsite participation in a test involving the atmospheric detonation of a nuclear device; the occupation of Hiroshima or Nagasaki, Japan, by United States forces during the period beginning on August 6, 1945, and ending on July 1, 1946; internment as a prisoner of war in Japan that resulted in an opportunity for exposure to ionizing radiation comparable to that of Veterans who were in the occupation of forces of Hiroshima or Nagasaki during the period August 6, 1945, and ending on July 1, 1946; or certain service on the grounds of gaseous diffusion plants located in Paducah, Kentucky; Portsmouth, Ohio; and Oak Ridge, Tennessee; or, in certain circumstances, service on Amchitka Island, Alaska.  38 C.F.R. § 3.309(d)(ii).

Diseases presumptively service connected for radiation-exposed Veterans under the provisions of 38 U.S.C.A. § 1112(c) and 38 C.F.R. § 3.309(d) are:  leukemia (other than chronic lymphocytic leukemia), cancer of the thyroid, cancer of the breast, cancer of the pharynx, cancer of the stomach, cancer of the small intestine, cancer of the pancreas, multiple myeloma, lymphomas (except Hodgkin's disease), cancer of the bile ducts, cancer of the gall bladder, primary liver cancer (except if cirrhosis or hepatitis B is indicated), cancer of the salivary gland, cancer of the urinary tract, bronchiolo-alveolar carcinoma, cancer of the bone, cancer of the brain, cancer of the colon, cancer of the lung, and cancer of the ovary.  38 U.S.C.A. § 1112(c)(2); 38 C.F.R. § 3.309(d)(2).  

While there is evidence that the Veteran was exposed to radiation in service, he has not alleged and the record does not reflect that he is a "radiation exposed Veteran[]" as defined by VA since he did not engage in any of the "radiation-risk activit[ies]" outlined above.  38 U.S.C.A. § 1112(c); 38 C.F.R. § 3.309(d).  Thus, the first method of establishing service connection based on ionizing radiation exposure is not for application.

The second method prescribes that "radiogenic diseases" may be service connected, provided that certain conditions are met, pursuant to 38 C.F.R. § 3.311.  To consider a claim under section 3.311, the evidence must show the following:  (1) the Veteran was exposed to ionizing radiation in service; (2) he subsequently developed a radiogenic disease; and (3) such disease first became manifest within a period specified by the regulation.  38 C.F.R. § 3.311(b).  If any of the foregoing three requirements has not been met, service connection for a disease claimed as secondary to exposure to ionizing radiation cannot be granted under 38 C.F.R. 
§ 3.311.  38 C.F.R. § 3.311(b)(1)(iii).  For purposes of 38 C.F.R. § 3.311, the term "radiogenic disease" means a disease that may be induced by ionizing radiation.  38 C.F.R. § 3.311(b)(2). 

The regulation states that the term radiogenic disease shall include:  (i) All forms of leukemia except chronic lymphatic (lymphocytic) leukemia; (ii) Thyroid cancer; (iii) Breast cancer; (iv) Lung cancer; (v) Bone cancer; (vi) Liver cancer; (vii) Skin cancer; (viii) Esophageal cancer; (ix) Stomach cancer; (x) Colon cancer; (xi) Pancreatic cancer; (xii) Kidney cancer; (xiii) Urinary bladder cancer; (xiv) Salivary gland cancer; (xv) Multiple myeloma; (xvi) Posterior subcapsular cataracts; (xvii) Non-malignant thyroid nodular disease; (xviii) Ovarian cancer; (xix) Parathyroid adenoma; (xx) Tumors of the brain and central nervous system; (xxi) Cancer of the rectum; (xxii) Lymphomas other than Hodgkin's disease; (xxiii) Prostate cancer; and (xxiv) Any other cancer.  38 C.F.R. § 3.311(b)(2).  

Relevant to the Veteran's claims on appeal, he has been diagnosed with a non-malignant thyroid nodular disease more than five years after his exposure to ionizing radiation in service.  Thus, his thyroid disorder claim may be considered under 38 C.F.R. § 3.311.  However, as the Veteran has not been diagnosed with lung cancer nor has he been diagnosed with a cancer of the left flank that is separate and distinct from the skin cancers he is already service-connected for, his respiratory disorder and left flank skin disorder claims may not be considered under 38 C.F.R. § 3.311.

However, service connection for all three claims on appeal may be granted under 38 C.F.R. § 3.303(d) if it is established that the disorders, which were diagnosed after discharge, are the result of the Veteran's in-service exposure to ionizing radiation during active service.  See also Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).

Direct service connection may not be granted without evidence of a current disability; in-service incurrence or aggravation of a disease or injury; and a nexus between the claimed in-service disease or injury and the present disease or injury.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303; see also Caluza v. Brown, 7 Vet. App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996).

Service connection may also be established on a secondary basis for a disability which is proximately due to or the result of service-connected disease or injury.  38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  Further, service connection may not be awarded on the basis of aggravation without establishing a pre-aggravation baseline level of disability and comparing it to the current level of disability.  38 C.F.R.  § 3.310(b).  

Additionally, for Veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, such as a malignant tumor, are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. 
§§ 1101, 1112, 1137; 38 C.F.R. §§ 3.307, 3.309.   

Alternatively, when a disease in 38 C.F.R. § 3.309(a) is not shown to be chronic during service or the one year presumptive period, service connection may also be established by showing continuity of symptomatology after service.  See 38 C.F.R. § 3.303(b).  However, the use of continuity of symptoms to establish service connection is limited only to those diseases listed at 38 C.F.R. § 3.309(a) and does not apply to other disabilities which might be considered chronic from a medical standpoint.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Importantly, in rendering this decision the Board has addressed the most crucial elements of the Veteran's arguments and has attempted to synthesize his frequent filings in a succinct manner.  The Veteran is specifically advised that the Board has reviewed all the evidence in the record.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that each piece of evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claims and what the evidence in the claims file shows, or fails to show, with respect to the claims.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).  

As it relates to all claims, the Board notes that the Veteran has exhibited a masterful knowledge of the existence of different types of chemicals, radiation (ionizing, neutron, gamma, and combined), carcinogens, and the like during the course of the appeal.  In this regard, he is advised that while the Board may use the phrase "radiation" as opposed to "toxic radiation" or state "chemicals" instead of listing specific names for a chemical, the phrases used in this decision are all-encompassing and meant to cover any form of hazardous exposure the Veteran experienced during service.

Lastly, in support of his claims, the Veteran has submitted separate Board decisions that discussed the effects of radiation exposure and granted benefits based on said exposure.  The Veteran contends that, because the Board had previously granted service connection for a separate claimants based on radiation exposure, service connection is warranted in his case.  The Veteran has also submitted several Court opinions in a similar vein.  Board decisions, however, are not precedential, and "previously issued Board decisions will be considered binding only with regard to the specific case decided."  38 C.F.R. § 20.1303 (2015).  "Each case presented to the Board will be decided on the basis of the individual facts of the case."  Id.  Additionally, the Veteran is advised that the Board has considered and applied all precedential case law from the Court, the United States Court of Appeals for the Federal Circuit, and the United States Supreme Court, as well as federal statutes and regulations.

Respiratory Disorder

As noted above, the Veteran is seeking service connection for a respiratory disorder based on his in-service exposure to hazardous materials including, but not limited to, radiation, ionizing radiation, chemicals, and the like.  The Veteran has further reported that his current respiratory disorder began during service as evidenced by his February 1958 visit to sick call and a March 1958 notation in his service treatment records (STRs) that he had "marked increase in bronchovascular" scars.  

As an initial matter, the Board finds that the competent evidence of record confirms that the Veteran has a current respiratory disorder.  Specifically, in conjunction with the October 2012 VA examination, the Veteran was noted to have asthma and he was also noted to have mild COPD during the September 2013 VA examination.  Thus, the remaining question is whether the Veteran's respiratory disorders are related to his military service.

The Veteran's STRs indicate that he was seen in March 1958 for complaints of myalgia and frontal headaches since his arrival in Korea.  Upon examination, he was noted to have some increase of bronchovascular markings but the treating clinician eventually noted that no abnormalities were found.  Thereafter, during a self-completed report of medical history completed by the Veteran in May 1962, he reported a history of "ear, nose or throat trouble[,]" but did not endorse chronic coughs, asthma, or shortness of breath.  In the accompanying notes from a military clinician, the only specific information provided regarding what type of trouble the Veteran was experiencing is a statement that in 1949 the Veteran had served with someone who had tuberculosis but that the Veteran did not have the disease.  In addition to these in-service notations, the Veteran also contends that his current respiratory disorders are related to his exposure to hazardous toxins during his service.  As noted in the June 2012 Board remand, VA has acknowledged that the Veteran had service in a position which warrants VA consideration of exposure to ionizing radiation.  Thus, to establish service connection, there must be probative evidence linking the Veteran's currently diagnosed respiratory disorders with a disease or injury (including exposure to hazardous materials) during his active duty service.

Upon review of the evidence, the Board finds the preponderance of the evidence is against the claim for service connection for a respiratory disorder.

In this regard, the Veteran has submitted several letters from the Department of the Army, U.S. Army Center for Health Promotion and Preventive Medicine (hereinafter "DA") including one dated in June 2002 that the Veteran believes establishes a nexus between his service and his respiratory disorder.  The letter states a finding that it is not possible to determine whether the Veteran was exposed to certain chemicals but that it is possible that he was since various chemicals are used in the creation of nuclear weapons.  Additionally, the DA noted that "inhaled beryllium may be associated with a condition known as chronic beryllium disease.  This condition can appear many years following a sufficient exposure, and [causes] shortness of breath..."  The letter went on to state that this particular respiratory disorder can be diagnosed "rather specifically[,]" by testing the blood and biopsying the lung.  Notably, the evidence does not establish that the Veteran has ever been diagnosed with chronic beryllium disease and, as such, this opinion provides little probative value, if any, as to the cause of the Veteran's currently diagnosed lung disorders.

In the June 2012 remand the Board ordered that a radiation dose estimate be prepared by the Under Secretary for Health based on the Veteran's in-service exposure to radiation as part of his military occupation.  Accordingly, in August 2012 the DEHP provided an opinion.  Initially, the DEHP noted a September 2000 letter from the U.S. Army Radiation Dosimetry Branch that noted the inability to locate any records documenting the Veteran's in-service exposure to radiation and a November 2000 letter from the DA noting that military exposure to radiation could not be ruled out.  Next, the DEHP provided a detailed paragraph regarding the Veteran's medical history, specifically noting that the Veteran is a lifetime non-smoker.  Ultimately, given the lack of documentation regarding the Veteran's in-service exposure, which again has been acknowledged by VA, the DEHP arrived at a dose estimate by taking the normal background level of radiation in Korea of .24 rem and multiplying it by a factor of ten.  Accordingly, the DEHP assigned a dose estimate of 2.4 rem.  The DEHP went on to site a scientific study that states that the risk of health effects are small or nonexistent for radiation exposure of 5-10 rem.  Ultimately, the DEHP opined that it is not likely that the Veteran's respiratory disorder is related to his in-service radiation exposure.

Later in August 2012, the Compensation Director was asked to provide an advisory opinion as to whether the Veteran's respiratory disorder is related to his exposure to ionizing radiation.  Upon reviewing the evidence of record, the Compensation Director opined that there was no reasonable possibility that the Veteran's respiratory disorders are related to his in-service radiation exposure.  In support thereof, the Compensation Director noted that the Veteran's respiratory conditions were not diagnosed until 43 years after the Veteran's separation from service and that scientific evidence indicates that radiation exposure at the Veteran's estimated level only presents minimal health risks.

Thereafter, in October 2012, pursuant to the June 2012 Board remand, the Veteran was afforded a VA respiratory conditions examination.  Following an interview with the Veteran, a review of the available medical records (but not the claims file), and a physical examination of the Veteran's pulmonary function, the examiner diagnosed the Veteran with asthma.  At that time, the Veteran reported his in-service radiation exposure and noted experiencing shortness of breath on mild exertion.  While the examiner considered the Veteran's lay assertions, he ultimately opined that it was less likely than not that the Veteran's respiratory condition was caused by his exposure to radioactive material.

As the October 2012 examiner did not provide a rationale for the opinion provided, another VA examination and opinion were obtained from the same VA examiner in September 2013.  At that time, the examiner noted the Veteran's in-service radiation exposure, the June 2002 letter from DA (including the notation that chronic beryllium exposure can cause a specific lung disease), the Veteran's in-service exposure to chemicals, and noted that the use of a dust mask did not provide ideal protection around fumes.  Following another interview with the Veteran, a review of the Veteran's claims file, and another physical examination of the Veteran's pulmonary function, the examiner diagnosed the Veteran with asthma and COPD.  Having had the benefit of examining the Veteran twice and reviewing the Veteran's claims file, the examiner again opined that it was less likely than not that the Veteran's respiratory disorders are related to his military service.  In support thereof, the examiner noted that the Veteran's current respiratory disorders are mild and common in octogenarians.  The examiner further indicated that the Veteran does not have interstitial lung disease which can occur from exposure to fine particles or heavy metals.  There is no medical opinion of record to the contrary.

In addition to the opinions provided by the DEPH, the Compensation Director, and the 2012 and 2013 VA examiner, the record also contains several medical articles obtained from the internet including ones from Tulane School of Medicine, the U.S. Department of Energy, Washington State Department of Health, and eMedicine.  Generally, the articles discuss risk factors associated with radiation and chemical exposure.

The Board acknowledges that the medical articles indicate that excessive exposure to radiation and chemicals can be a risk factor for developing certain disabilities.  Furthermore, medical treatise evidence can, in some circumstances, constitute competent medical evidence.  See 38 C.F.R. § 3.159(a)(1) (competent medical evidence may include statements contained in authoritative writings such as medical and scientific articles and research reports and analyses).  In this regard, the Board notes that treatise evidence must "not simply provide speculative generic statements not relevant to the [claimant]'s claim."  Wallin v. West, 11 Vet. App. 509, 514 (1998).  Instead, the treatise evidence, "standing alone," must discuss "generic relationships with a degree of certainty such that, under the facts of a specific case, there is at least plausible causality based upon objective facts rather than on an unsubstantiated lay medical opinion."  Id. (citing Sacks v. West, 11 Vet. App. 314, 317 (1998)); see also Libertine v. Brown, 9 Vet. App. 521, 523 (1996) (medical treatise evidence must demonstrate connection between service incurrence and present injury or condition); Beausoleil v. Brown, 8 Vet. App. 459, 463 (1996) (generic statement about the possibility of a link between chest trauma and restrictive lung disease is too general and inconclusive); Mattern v. West, 12 Vet. App. 222, 227 (1999) (generally, an attempt to establish a medical nexus to a disease or injury solely by generic information in a medical journal or treatise is too general and inconclusive (quoting Sacks, supra.)). 

In this case, the medical articles submitted by the Veteran only provide general information as to possible relationships between exposure to chemicals and/or radiation and a myriad of health issues.  They are not accompanied by any corresponding clinical evidence specific to the Veteran, and do not suggest a generic relationship between the Veteran's service and his respiratory disorder with a degree of certainty such that, under the facts of this specific case, reflects plausible causality based upon objective facts rather than on an unsubstantiated lay medical opinion.  As such, the Board finds this information to not be relevant as to the matter for consideration and, therefore, is afforded no probative weight.  Wallin, supra; Sacks, supra. 

In contrast, the DEHP, Compensation Director, and VA examiner all noted the Veteran's exposure to hazardous materials during service but nevertheless opined that his respiratory disorders are not related to such exposure.  Notably, the examiners noted their review of the claims file, including the articles submitted by the Veteran, and the lay assertions of the Veteran regarding the onset and severity of his condition as well as the method of his exposure during service.  In this regard, the Board accords the August 2012 opinions rendered by the DEHP and the Compensation Director and the September 2013 opinion of the VA examiner great probative weight as they provide a complete rationale, relying on and citing to the records reviewed.  Moreover, the opinions are supported by clear conclusions with supporting data as well as reasoned medical explanations connecting the two.  See Nieves-Rodriguez, supra (holding that it is the factually accurate, fully articulated, sound reasoning for the conclusion that contributes to the probative value of a medical opinion); Stefl, supra.  

Although the Veteran sincerely believes that his respiratory disorder was caused by his service or his exposure to hazardous materials therein, this is a complex medical matter requiring training and experience which the Veteran, who worked in real estate development after his military service, does not possess.  Specifically, the question of causation involves a medical subject concerning an internal physical process extending beyond an immediately observable cause-and-effect relationship in that such requires knowledge of the causes of asthma and COPD and the impact hazardous chemicals or radiation may have on such a diagnosis.  Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet.App. 428, 435 (2011), as to the specific issue in this case, the etiology of asthma and COPD, such falls outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007) (lay persons not competent to diagnose cancer).  Ultimately, the Board finds the opinions of the DEHP, the Compensation Director, and the 2012 and 2013 VA examiner to be significantly more probative than the Veteran's lay assertions and the articles submitted in support thereof.  

In summary, the evidence of record shows that the Veteran had in-service exposure to radiation and hazardous chemicals.  A respiratory disorder, however, was not developed until many years after service and no medical professional has linked the Veteran's respiratory disorder to any incident of service.  Indeed, there are medical opinions to the contrary.  Thus, the Board finds that a respiratory disorder is not shown to be causally or etiologically related to any disease, injury, or incident during the Veteran's military service.  Consequently, service connection for such disorder is not warranted.

In reaching the above conclusion, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert, supra.   

Thyroid Disorder

The Veteran is also seeking service connection for a thyroid disorder and has been specifically diagnosed with euthyroid multinodular goiter at the October 2012 VA examination, which was subsequently recharacterized as a non-toxic adenoma of the thyroid (euthyroid) at the September 2013 VA examination.  He has specifically claimed that his thyroid disorder is related to his exposure to hazardous chemicals and radiation during service.  

In his May 1962 report of separation from service, the Veteran reported a history of boils, tumors, growths, cysts, and cancers.  Questioning by the reviewing clinician revealed that the Veteran had boils on his neck in the 1950s but had not had any since.  In addition, as explained above, there is also evidence that the Veteran was exposed to hazardous chemicals and radiation during his military service.  

As the Veteran has been diagnosed with a thyroid disorder and had in-service exposure to radiation, the remaining inquiry is whether such thyroid disorder is related to his military service.

Pursuant to the June 2012 Board remand, VA's DEHP and Compensation Director were respectively asked to provide a radiation dose estimate and an opinion as to any relationship between the Veteran's in-service exposure and his current respiratory disorder.  As detailed above, in August 2012 the DEHP provided a dose estimate of 2.4 rem.  Thereafter, the Compensation Director opined that there was no reasonable possibility that the Veteran's thyroid disorder was related to his in-service radiation exposure, given the relatively low levels of exposure to radiation and the 50 years between his exposure and his development of a thyroid disorder. 

The June 2012 Board remand also directed that the Veteran be afforded a VA examination and opinion regarding the nature and etiology of his thyroid disorder.   In October 2012 and September 2013, a VA examiner interviewed the Veteran, reviewed the claims file, and performed a physical examination of the Veteran's thyroid.  During the first examination, the examiner found that the Veteran's thyroid disorder was at least as likely as not related to his exposure to radioactive material.  Then, in September 2013 after reviewing the claims file, the examiner again opined that radiation exposure can lead to thyroid nodules and indicated that the Veteran's thyroid disorder was at least as likely as not related to service.  

In June 2015, an addendum opinion was provided by another VA examiner who was apparently specifically advised to review the opinions rendered by the DEHP and the Compensation director, but not the 2012 and 2013 VA examiner's opinions.  After noting her review of the negative opinions of record, the 2015 examiner opined that it was less likely than not that the Veteran's thyroid disorder was related to service.  However, the supporting rationale provided by the examiner is contradictory as it initially states that the Veteran was not exposed to radiation during service and then states that his exposure rate was 2.4 rem.  Thus, the Board affords the opinion no probative value.  Reonal v. Brown, 5 Vet. Ap. 458, 461 (1993) (a medical opinion based on an inaccurate or incomplete factual premise is not probative).

Contrarily, the Board finds that the October 2012 and September 2013 opinions rendered by the VA examiner are highly probative regarding a connection between the Veteran's thyroid disorder and his service.  In this regard, the 2012 and 2013 examiner is the only examiner who had the benefit of interviewing the Veteran, reviewing the claims file, and examining the Veteran; thus, his opinion is the most fully formed opinion.  See Nieves-Rodriguez, supra.  

Therefore, resolving all doubt in the Veteran's favor, the Board finds that his non-toxic adenoma of the thyroid (euthyroid) is attributable to his service.  Consequently, service connection for such thyroid disorder is warranted.

Left Flank Skin Disorder

The Veteran is also seeking service connection for a left flank skin disorder, diagnosed as a compound nevus during the September 2013 VA examination and as melanoma during the October 2012 examination.  He has asserted that his currently diagnosed left flank skin disorder is related to his in-service exposure to hazardous chemicals and radiation.  

At the outset, it is important to note that the Veteran is already service-connected for the following skin conditions based on his in-service sun exposure:  left hand scars, basal cell carcinomas (status post excision of the right nose and left forehead), actinic keratoses with multiple scarring to the face and both arms (extending from the deltoid areas to the dorsal surface of the hands), an excised pilonidal cyst, a scar to the left nostril, a scar to the right mid-axillary area, a scar to the left shoulder, a scar to the left zygoma, a scar to the posterior thoracic region, squamous cell carcinoma (status post excision of the left scalp), squamous cell carcinoma (status post excision of the right upper arm), melanoma (status post excision of the left posterior shoulder), melanoma (status post excision of the right upper arm), basal cell carcinoma (status post excision of the right temple), basal cell carcinoma (status post excision of the right ear), and melanoma (status post excision of the right posterior chest).  

Throughout the appeal, including at the September 2011 DRO hearing, it is apparent that the Veteran has not fully separated out the fact that these skin disabilities have already been related to his military service.  The sole issue before the Board currently is whether a separate and distinct skin disability of the left flank exists that is related to the Veteran's military service.  In this regard, the Board observes that, in rating any disability, "[t]he evaluation of the same disability under various diagnoses is to be avoided."  38 C.F.R. § 4.14.  Specifically, granting service connection for two separate disabilities based on the same symptoms constitutes impermissible pyramiding of benefits.  See generally Brady v. Brown, 4 Vet. App. 203, 206 (1993).  Thus, this appeal will only address whether the Veteran has a left flank skin disorder that has not already been subsumed by one of the previously service-connected skin conditions.

The Board notes that the Veteran has not alleged, and the record does not suggest, that his left flank skin disorder is related to any of his service-connected skin disorders.  Thus, the following analysis will focus on his primary contention, that such disorder is related to his accepted in-service exposure to hazardous materials.

In his May 1962 report of separation from service, the Veteran reported a history of boils, tumors, growths, cysts, and cancers.  In addition, as explained above and in the June 2012 Board remand, there is also evidence that the Veteran was exposed to hazardous chemicals and radiation during his military service.  Furthermore, he is acknowledged to have had sun exposure during service.  

As the Veteran has been diagnosed with a left flank skin disorder that is separate and distinct from his already service-connected skin disorders (to wit a compound nevus) and had in-service exposure to hazardous materials and the sun, the remaining inquiry is whether such left flank skin disorder is related to his military service.

Pursuant to the June 2012 Board remand, in August 2012 the DEHP provided a dose estimate of 2.4 rem.  Thereafter, the Compensation Director opined that there was no reasonable possibility that the Veteran's left flank skin disorder was related to his in-service radiation exposure, given the relatively low levels of exposure to radiation and the 52 years between his exposure and his development of a left flank skin disorder. 

As directed by the June 2012 Board remand, the Veteran was also afforded VA examinations in October 2012 and September 2013 from the same VA examiner.  As with the other examinations discussed herein, the examiner interviewed the Veteran, reviewed the claims file (in 2013), and physically examined the Veteran's skin.  In 2012, the examiner opined that it was less likely than not that the Veteran's left flank skin disorder was related to his military service.  In support thereof the examiner noted that the Veteran's particular left flank skin disorder (an atypical compound nevus/intradermal nevus) was not a malignant neoplasm.  The examiner further opined that due to the location of the disorder, it was not related to sun exposure.  The examiner further opined that it was less likely than not that the Veteran's left flank skin disorder was caused by his other service-connected conditions as there is no relation between sun exposure or skin cancer (whether basal cell, squamous cell, or melanoma) and the left flank compound nevus that was removed on biopsy.  Specifically, the biopsy revealed that the left flank lesion was non-cancerous and was in an area not prone to sun exposure.  While an opinion as to whether the condition was secondarily aggravated was not provided, the Veteran has not alleged and, the record does not suggest, that his left flank skin disorder was aggravated by his service-connected skin disabilities such as scars and cancers.  Consequently, such an opinion is not necessary to decide the claim.

In 2013, the VA examiner again opined that it was less likely than not that the Veteran's left flank skin disorder was related to his military service.  At that time the examiner again stated that the left flank skin disorder was a benign condition and not related to radiation exposure.  There is no medical opinion of record to the contrary.

After review of the evidence of record, the Board finds that, although the Veteran currently has a left flank disorder, the preponderance of the probative evidence is against a finding that his compound nevus was caused by or related to his military service.

In this regard, the Board finds the opinion of the 2012 and 2013 VA examiner, provided after reviewing the claims file and examining the appellant on two occasions, is highly probative and reflects consideration of all relevant facts and the examiner provided a sufficient rationale for the conclusion reached.  See Nieves-Rodriguez, supra.  Moreover, the opinions are supported by the opinions rendered by the DEPH and the Compensation Director.

Furthermore, for the reasons articulated above in the discussion of the Veteran's claim for a respiratory disorder, the Board finds that the articles related to the effects of radiation and chemical exposure that were submitted by the Veteran are also not probative to this issue as they do not provide any clinical evidence or analysis related to the Veteran.  Additionally, while the Veteran is competent to report his symptoms, his opinion as to the onset and etiology of his compound nevus does not constitute competent medical evidence.  See Jandreau, 492 F.3d at 1376-77.  Thus, the Board finds the medical opinions rendered by the VA examiner to be significantly more probative than the Veteran's lay assertions and the articles he has submitted.

In sum, the preponderance of the competent and probative evidence is against the claim, and the claim for service connection for a left flank skin disorder is denied.  In reaching such conclusion, the Board has considered the applicability of the benefit of the doubt doctrine, secondary service connection, and the presumptions related to radiation exposed Veterans.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert, supra.   

In closing, the Board notes that the Veteran has been very clear during the appeal, that he is not seeking service connection for these issues to obtain additional financial compensation since he is already in receipt of the maximum benefits available for service-connected conditions and has been for some time.  Rather, he has stated that he is seeking benefits on principle.  To the extent the Veteran wants VA to acknowledge his exposure to radiation and chemicals, it has done so in this decision and in the June 2012 Board remand.  Importantly, the fact that VA has denied the Veteran's claims for service connection for a respiratory disorder and a left flank skin disorder is in no way meant to invalidate the Veteran's exposure.  Rather, the claims are denied because the most probative evidence of record indicates that, despite his recognized exposure to toxic agents during service, his currently diagnosed conditions, which were diagnosed many years after his service, are not related to that exposure.  Finally, the Board is grateful to the Veteran for his honorable service as was noted during the April 2012 Board hearing.


ORDER

Service connection for a respiratory disorder is denied.

Service connection for non-toxic adenoma of the thyroid (euthyroid) is granted.

Service connection for a left flank skin disorder is denied.



____________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


